DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

This non-final office action is responsive to Applicants' application filed on 01/11/2020.  Claims 15-28 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-19, 25-26 rejected under 35 U.S.C. 103 as being unpatentable over Cemke et al. (20140252895) in view of Applegate (20060197394)

Regarding claim 15. Cemke teaches an air-cooled electric motor [fig 1] comprising: 
a motor housing [22]; 
a plurality of cooling fins arranged on an exterior of the motor and configured to have cooling airflow across [function of 16], 
wherein the cooling fins are distributed about an outer circumference of the motor housing [16 is in exterior of 22] and extend substantially parallel to a longitudinal center axis of the electric motor [16 is parallel with axial direction of 10]; 
a fan configured to set into motion the cooling air [12]; 
a fan hood guiding [guiding hood connected to 62 with 50] the cooling air [i.e. 200] from the fan in a direction toward the cooling fins [¶39]; 
an assembly flange [62] configured to receive attachments; 
wherein the fan hood is arranged at the motor housing between the assembly flange and an end of the motor housing facing the assembly flange [examiner’s note: housing 4 of applicant’s drawings end is located right side of fig 2 (see fig 2 applicant replicate drawings to show examiner’s interpretation), thus, fig 2 of Cemke shows 12 in equivalent location to fan of applicants drawings (see fig 3 of Cemke showing how examiner has interpreted Cemke fig 2)].  

    PNG
    media_image1.png
    565
    685
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    735
    797
    media_image2.png
    Greyscale

However, Cemke does not explicitly mention a device comprising: a fan motor operatively connected to the fan to drive the fan.
Applegate teaches a device comprising: a fan motor operatively connected to the fan to drive the fan [see 302 drives 308]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to couple a motor to the radial fan on Cemke in order to power the motor generating useful work.

Regarding claim 16. Cemke as modified teaches the electric motor according to claim 15, wherein the fan hood comprises at least one outlet [outlet connected to flange on Cemke] opening for the cooling air arranged in a region of the fan hood facing the motor housing, wherein the at least one outlet opening faces the cooling fins [62 faces 16 Cemke].  

Regarding claim 17. Cemke as modified teaches the electric motor according to claim 16, wherein the fan hood comprises an air guiding channel [78 Cemke] comprising a cross-sectional area configured to decrease corresponding to cooling air quantities to be discharged toward the cooling fins through the at least one outlet opening [¶39 Cemke].  

Regarding claim 18. Cemke as modified teaches an electric motor according to claim 15, wherein the fan hood comprises air baffles arranged in an interior of the fan hood and configured to guide the cooling air [54 Cemke].  

Regarding claim 19. Cemke as modified teaches the electric motor according to claim 15, wherein the fan hood extends about the outer circumference of the motor housing [fan extends perpendicular to axial direction of motor].  

Regarding claim 25. Cemke as modified teaches the electric motor according to claim 15, wherein the fan hood is arranged immediately adjacent to the assembly flange [see hood connected to 62 Cemke].  

Regarding claim 26. Cemke as modified teaches the electric motor according to claim 15, wherein the fan is secured at the fan hood [fan is secured to fan hood in Cemke].  


Claims 27-28 rejected under 35 U.S.C. 103 as being unpatentable over Cemke et al. in view of Applegate and further in view of Vadillo et al. (20090289513)
Regarding claim 27. Cemke as modified teaches the electric motor according to claim 15, 
However, Cemke does not explicitly mention wherein the fan comprises and air inlet for the cooling air and further comprises at least one protective roof covering the air inlet.  
Vadillo teaches wherein the fan comprises and air inlet for the cooling air and further comprises at least one protective roof covering the air inlet [see fig 2, 12 shows protective covering].  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Vadillo of using a protective covering for an inlet cooling fan in order to filter unwanted particles that can cause damage to the internal components of the motor.

Regarding claim 28. Cemke as modified teaches the electric motor according to claim 15, 
However, Cemke does not explicitly mention wherein the fan motor comprises a fan motor air inlet and further comprises a fan motor protective roof covering at least partially the fan motor air inlet
Vadillo teaches wherein the fan motor comprises a fan motor air inlet and further comprises a fan motor protective roof covering at least partially the fan motor air inlet [see fig 2, 12 shows protective covering].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Vadillo of using a protective covering for an inlet cooling fan in order to filter unwanted particles that can cause damage to the internal components of the motor.



Allowable Subject Matter
Claims 20-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839